Gillespie, J.,
specially concurring.
I concur in the foregoing opinion.
My purpose in writing this opinion is to express my views in connection with appellant’s application for a stay of execution pending appeal to the Supreme Court of the United States, which subject was informally discussed in conference since that application was pending before the Chief Justice. A majority of the judges thought the stay should be granted. Judges Lee and Hall thought it should not be granted. The following are my views:
1. Federal statutes govern appeals to the Supreme Court of the United States.
2. Federal statutes provide for a stay of execution pending the perfection of an appeal to the United States Supreme Court; and it may be granted by a judge of this Court or a Judge of the Supreme Court of the United States.
3. An appeal from this Court to the Supreme Court of the United States is a matter of right when a federal question is involved. A federal question is involved in this case.
4. The granting of the stay is within the discretion of the judge to whom it is presented. It is considered the duty to grant the stay when the appeal is on the merits; for to deny the stay is to deny the appeal when the sentence is death.
5. This is an appeal from a denial of a petition for a writ of habeas corpus. The troublesome question is when does a case end. Save in exceptional cases, I am opposed to stays of execution based on extraordinary writs after the case has been appealed and decided on the merits. I think the practice in such cases should be that where the judge to whom the petition for stay has been presented is of the opinion that a substantial federal question is involved, the stay should be granted; and it *696is the duty of the judge so to do. If the appeal is frivilous, and if the judge who has the matter under consideration is of the opinion that the appeal is simply to delay the execution, the stay should be denied.
6. Reasonable minds could differ in the instant case whether this is a frivilous appeal, or whether the appeal is for delay in carrying out the execution.
7. I think that there is no merit in this appeal; that its sole purpose is to delay the execution.
Hall and Lee, JJ., concur.